Citation Nr: 1204242	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-39 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for partial right foot drop.

2.  Entitlement to an evaluation in excess of 40 percent for lumbar spine spondylolisthesis with degenerative disc disease.

3.  Entitlement to an evaluation in excess of 10 percent for left lower extremity polyneuropathy.

4.  Entitlement to restoration of entitlement to a finding of total disability due to individual unemployability (TDIU), from October 1, 1999.

5.  Entitlement to special monthly compensation (SMC) based on a need for the regular aid and attendance of another person and/or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1960 to March 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and January 2009 rating decisions by the Little Rock, Arkansas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The December 2008 decision discontinued entitlement to TDIU, effective October 1, 1999.  In the January 2009 decision, entitlement to increased evaluations for low back, right lower extremity, and left lower extremity disabilities were denied.  

The Board notes that a May 2009 rating decision denied service connection for posttraumatic stress disorder.  A review of computerized records shows that the RO is separately addressing this matter, and it is not before the Board at this time.  

The Veteran and his son testified at a September 2011 hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims, and for due process considerations.  38 U.S.C.A. §§ 5103A, 7105; 38 C.F.R. §§ .159, 19.26, 19.29.

The record reflects that the Veteran is or was in receipt of Social Security Administration (SSA) disability benefits.  While his continued entitlement to such benefits is apparently at issue at this time, as a result of an ongoing criminal prosecution, the fact remains that SSA did assemble a file and issue a decision.  As the Veteran's current VA claims involve the extent of his disabilities and their impact upon his occupational functioning, records relied on by SSA and any findings made based thereupon are potentially relevant to his VA claims.  On remand, the Veteran's complete SSA file must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

At the September 2011 Board hearing, the Veteran repeatedly alleged that his service-connected disabilities had worsened since his last examinations.  He cited specific symptoms he alleges demonstrate such worsening.  It appears the Veteran has not been comprehensively examined since 1998; a 2008 neurological examination fails to address all of the service-connected disabilities.  Extensive VA treatment records are associated with the claims file, but these do not include all findings necessary for application of the criteria of the rating schedule.  Therefore, remand is required to obtain updated VA examinations for the low back and bilateral lower extremity disabilities.  Such examinations will also provide evidence with respect to the TDIU and SMC claims.

Updated VA treatment records should also be associated with the claims file.  The Board has looked into the Veteran's file on the "Virtual VA" system and observes that there are treatment records in that file as of December 2011 that were not reviewed as of the most recent supplemental SOC (SSOC).  It is unclear if the records were included in the Veteran's September 2011 waiver of initial RO consideration of evidence submitted at his Board hearing.  Regardless, as there is ongoing treatment reflected in the record, the duty to assist with respect to those records continues as well.

Finally, the record reflects that the Veteran is the subject of a criminal prosecution involving allegations of fraud in obtaining SSA and VA benefits.  At one time the Veteran entered a guilty plea to several charges, including making false statements regarding his employment and employment capacity to SSA and VA.  A plea agreement was entered into in January 2010.  The Veteran subsequently sought to take back his plea, alleging that he lacked the competence to enter into any such agreement.  In November 2010, the United States Court of Appeals for the Eighth Circuit ordered the Federal District Court to hold a competency hearing and address the question of withdrawal of the plea on that basis.  An Order from the U.S. District Court, Western District of Arkansas, Texarkana Division, dated in August 2011, scheduled such hearing for December 2011.

Whether that hearing has been conducted as scheduled and/or the outcome of such is unknown.  These proceedings have a direct bearing upon the questions before the Board, and development is required to obtain details regarding the current status of the criminal case.  The allegations against the Veteran involve fraud, and therefore are relevant, at the least, to the Board's required assessment of his credibility.  Moreover, the Veteran's lack of competence that was raised during these proceedings is also a factor to be considered in assessing credibility.  Thus, the facts of the criminal allegations are relevant to the question of entitlement to TDIU as well as the other issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request copies of all decisions relating to grants, denials, or continuations of entitlement to benefits.  Copies of evidence considered in reaching such determinations must also be obtained.  Efforts to obtain records in the custody of a Federal agency must be fully documented; if records are not available or further efforts would be futile, such must be certified in writing. 38 C.F.R. § 3.159(c).

2.  Obtain updated treatment records from the VA medical center in Little Rock, Arkansas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the records, for the period of December 2011 to the present.  

3.  Schedule the Veteran for a VA peripheral nerves examination.  The claims folder must be reviewed in conjunction with the examination.  Objective testing, such as EMG or NCV studies, must be performed.  The examiner must fully describe the nature and extent of left and right lower extremity neurological impairments.  The examiner must specify, to the extent possible, what portion of identified disability or symptomatology is associated with the service-connected low back disability.  The examiner must comment on the impact of the service-connected disabilities on the Veteran's occupational functioning.

The examiner must specifically cite objective evidence corroborating subjective reports of impairment or symptoms.  Any inconsistency between objective findings and subjective complaints should be addressed and thoroughly discussed.  The examiner must also differentiate symptoms associated with the Veteran's service-connected disability from those associated with any nonservice-connected disability. 

4.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  Any required objective testing, to include radiographic studies, must be performed.  The examiner must fully describe the nature and extent of the service-connected spondylolisthesis L5-S1, with degenerative disc disease at L1-L2 and L5-S1.  The examiner must comment on the impact of the service-connected disabilities on the Veteran's occupational functioning.

The examiner must specifically cite objective evidence corroborating subjective reports of impairment or symptoms.  Any inconsistency between objective findings and subjective complaints should be addressed and thoroughly discussed.  

5.  Contact the U.S. District Court for the Western District of Arkansas and request any orders and decisions related to the ongoing criminal prosecution of the Veteran, Criminal Case No. 4:08CR40004-001, to include specific findings related to the Veteran's competency and the effectiveness of the January 2010 plea agreement.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


